Case 1:20-cv-21859-CMA Document 131 Entered on FLSD Docket 09/24/2020 Page 1 of 4


                                                                          FILED BY        = ko D.C.
UNITED STATES DISTRICT COURT
SOUTHERN DISTRIW OF FLORIDA
                                                                                SEF 2i 2222
                                                                                cm ttllt%%wb
                                                                                S..
                                                                                  D .OF FLA.-MIAM.
CASENO>20-21859-CIV-ALTONAGA/Goodman


In the M atterofthe Com plaintforExoneration from orLimitati
                                                           on ofLiability byJose Garcia, asow nerof
the 2019 40''Beneteau M otorYachtbearing HullIdentification No. BENER159L819

                                                                                             /


THIRD PARTY DEFENDANT Allison Dillon TorresAnswersaIIThird PartyCom plaintsasfollows:
1)ThisDefendantdeniesallallegationsintheComplaintsexceptthefollowing:
a)lwasontheboatatthetimeoftheaccident;and
b)The boathad anaccident.
2)ThisDefendantaffirmativelystatesthefollowingasadefenseorAffirmativeDefensetothese
Com plaints:Iwasgiven permission to beonthe boatby the owner, Jose Garcia both originally and after
dinner.Idid notturn on the boatand did notattem ptto operate it. Idid touch the steering wheelbut
did notintentionally engage any m otorortryto steerthe boat.The motorwasalready on when Igot
backonthe boat.
W HEREFORE,Irespectfully requestthatthe Courtdism issaIlThird Party Com plaintsagainstme with
prejudice.


1HEREBY CERTIFY thata copy ofthisAnswerisbeing sim ultaneously mail
                                                                  ed to aIIattorneysofrecord as
setforth below .


M ustafa Hasan Dandashly
1 SE3rd Avenue,Suite 3020
M iam i,FL33131


SidneyArthurGoldberg
Goldberg and Rosen P.A.
1111 BrickellAve
Suite 2180
M iam i,FL33131
Case 1:20-cv-21859-CMA Document 131 Entered on FLSD Docket 09/24/2020 Page 2 of 4




John W .Keller,lIl
121MajorcaAvenue
M iam i,FL33134
Jonathan W illiam Skipp and Craig PatrickLiszt
Horr,Novak and Skipp,P.A.
Tw o Datran Center,Suite 1700
9130 South Dadeland Blvd.
 M iam i,FL33156


Sheyla M esa
Keller& Bolz,LLP
121MajorcaAvenue
Suite 200
CoralGables,FL33134
RobertD.Peltz
The PeltzLaw Firm
10220 SW 141 Street
M iami,FL33176




Allison DillonTorres           Date
                          G            R Y
Case 1:20-cv-21859-CMA Document 131 Entered on FLSD Docket 09/24/2020 Page 3 of 4




      A.
      'l1g'
          l1sf-
              27.n()-'O


     Tt
      7$V11t
           7
           .11111
                '5Ia)-C't
                        '
                        .
                        lllcenl.
                               '


     C)11slt-
            tl'
              cll8.2020.1.Stepllany Zapaîa-u-asinviîedt/'a li'iendon thebtnaîof511..JoseGarcia. Lrpon
     arrivaltt7tlle boat-1qpasilltrodllced to N.
                                               Ir.JoseCiarciaand histu-
                                                                      t7gllests.Als.Allison Dillon alld N'
                                                                                                         Ir.
     CllristiallEstrnda.
      A fterafen'iloursoutatseau-    itll. :11'.Garcia.hisgllests.and1113'friends.B'   e B'
                                                                                          ellt1'o C'asablattca
      Restallralltfordillller.Aftertlledilulel'  .Xls.Dillollalld lB' el'
                                                                        e ills'
                                                                              ited (()gouvaitt'llAh'.G arcia*sbtval
      svhile îlleluen discussed and took careofthecllet    -k paylllent.
      Nvllileon tlle boat.IcollN'ersed u.'illl51s.Dillon to getto lulou'each otller.abitB'dslllv tirsttinlenleeting
      ller..A4onepoitltshebegan totelllneastory abolllobtaillilïg herdriq-erslicenseill.11el'llariA'       ecolllltry and
      accidentalll-bllillped tllebt
                                  nattlll'tnttle.
       -l
      (-lïcethe tllrottleAvasaccidelually blllllped.the boatbegan to lllt
                                                                        AN'e.Ican l000ocolltirnltlusactu'
                                                                                                        asal1
      accident.asN'Is.Dillon neverilïtended to nlovetheboal.s'  Ioreover.atlloptlilltdid .
                                                                                         NIs.Dillonturllany
      key.Avhicllleadst'
                       uleto collcllldel'
                                        lle boaf-slllororsu-ereon nr
                                                                   llel)q'eboalq
                                                                               ded theN-essel.
      Had Iseell-NIs.Dillon attelllptto pllrposely turn on tlleigltitiollortellllle sheplatuled ollllloN'illg the
      boat-lu't-
               luld has'
                       e stopped herbecallseitu'otlld llaN'eptltboth ofotlrliN'esil1danger..    A.stlïe ollly other
      person onboard the boatn-hen the accidelltoccurred.Ican guaranteetllat5ls.Dilloltlleqv      el'llad tlle intellt
      to driveorlnoq'etlleboatand thatthe elltil'eactu'asan tlnfortulïate accidetlt.




      Respectt-
              ully'
                  hrours.
      Stephany Zapata
Case 1:20-cv-21859-CMA Document 131 Entered on FLSD Docket 09/24/2020 Page 4 of 4 D                                            t
                                                                                                                           C
                                                                                                                           '
                                                                                                                           y
                                                                                                                           .




                                                             B
                                                             m
                                                             *
                                                             œ
                                                             @)
                                                             D
                                                         @




               'o

               =
               $                  =
               4-                 œ
                                  = c
          O
          *
               t
               5                  m œ
                                  o E
                                                                                           -

                                                                                               ï
                                  - œ
         # %                      m
          C,   à                  c                                                &
          7
          m    k
               .
               'J                                                                  N'
               '
               G
          km                   W
          >
          E J'
            r'                 m                                                   j qh
                                                                                     >
                                                                                   AzT
                                                                                       '                     C)
                                                                                                             m
                                                                                                             N
                               D                                           L- e$                                  X.
                               m                                            &s CN                            T    *8
         4î                                                                IN <.
                                                                               .
                                                                                7                            Q
                                                                                                                  >
                                                                                                                  Z
                               <                                               ç'
                                                                                .'                           71
                                                                                                                  h8
                                                                                                                  *;
                               m                                                                             Z    T-
                               c                                           ? .
                                                                             -
                                                                             r *                             20 çp
                                                                  *        Z   R                                  t:
                                                                                                             r    o
                                       rn
                                                                  g     N.
                                  = x                                      eA
                                                                       M7
                     I .          -A                                                               + + + 8. + +
                                  -.-x rw)
                     : .,
                     I  '..-
                                      -;
                                       :. .'': 1    24;            ,       (
                                                                           E-l-E
                                                                               '
                     ; .
                     :
                     '$
                     ..
                                  ''o Na #'' I u *
                                  I c) ..' W 62t
                                      ya
                                                   x2
                                                    z!
                                                 xu (
                                                   j.a
                                                                  #        ,
                                                                               v                   C
                       .              (o          ,   w= o        tlz F        MQ                  >
                           X%..             .'r
                                           ..                     k? o         o                   +
                                                                                                   M
                                                                  i'>o è
                                                                       -k
                                                                        '
                                                                        h                          O
                                                                                                   m
                                                                       *
                                                                       >       +
                                                                                                   <
                                                                       x
                                                                       X #D                        m
                                                                                                   =                   +
                                                                                                   + + + +
                                                                   <                                              $. -
                                                                                                                     ..
